DETAILED ACTION

The applicant’s submission filed on 06/08/2021 is acknowledged.

Drawing
The Drawing  is objected to because of the following informalities:
  Figures 3 and 7 and specification defines circular inner leap portion 23 extending from inner surface or periphery of connection portions 22 and located at wire entrance end of 22, and air pockets are made at other end opposite to the wire entrance end of 22 by protruding outward portions of 22; Additionally paragraph 0018 states, “Both ends of the main body 21 in the axial direction (referred to as "connection portions 22" hereinafter) can be fitted around the end of each external member 12 (see FIG. 7). A plurality (three) of lip portions 23 protrude from the inner circumferential surface of the connection portions 22”.
However, figure 5 (A-A in figure 3) shows outer surface lip portion 23 connecting to connection portions 22 having protrusions, therefore, figure 5 is contradictory with other figures.  
And figure 3 is a cross section at B-B in figure 7  defines 23 as circular ,cannot  protruding outward because it protrudes inward from inner periphery of 22 and figure 3 not showing clearly where is protruding outward portions of  23; Also, see figure 7 at the A-A view and B-B view only define circular leap portion 23 extending inward from inner periphery form connection portion 22; also see figures 2, and 6-7, leap 23 extending away from 22, and leap 23 do not have any protrusion portions extend inside the 22.

Appropriate correction is required.
Examiner suggest to remove outward protrusions of 23 in figure 5 as shown in figure 6.

Claim Objections
Claims 16-17 and 22 are objected to because of the following informalities:  Appropriate correction is required.
Referring to claims 16 and 22, the term “the axial direction” lacks antecedent basis, because the term is not previously disclosed in the claim; and it is not clear that an axial direction of what part such as grommet, housing, wire…etc.
Appropriate correction is required.

Referring to claim 17, the limitation “the contact surface is formed so as to be able to contact both ends of the magnetic core in an axial direction” is not clear and or lacking structure. the contact surface in at one end able to contact one end of the magnetic core in an axial direction, and requires another contact surface at another end to able to contact one end of the magnetic core in the axial direction”, therefore, the claim is unclear or indefinite because lacking structure.
And the term “an axial direction” lacks antecedent basis. It is not clear that an axial direction of what part such as grommet, housing, wire…etc. (Note: claim 16 also has the term “axial direction”; therefore, clarification of the term “axial direction” in claim 17 also be made in term of claim 16)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fujioka et al. (US4972167, hereinafter Fujioka) in view of Uchida et al. (US6054649, hereinafter Uchida).

Referring to claim 16, Fujioka discloses a grommet (2, figures 1 and 9) that has a tubular shape (a tabular shape of 1) and can be connected to (i) a first exterior material that envelops a wire  and (ii) a second exterior material  that envelops the wire and is arranged separately from the first exterior material in a length direction of the wire (by having openings portions at both of grommet, the grommet can be connected to (i) a first exterior material that envelops a wire  and (ii) a second exterior material  that envelops the wire  and is arranged separately from the first exterior material in a length direction of the wire ), and 
the grommet comprising: 
the main body (1); 
a housing (a housing in the middle including 12 at both ends covering the magnetic core) being configured to contain a magnetic core (7).
a contact surface  of housing (one of 12),
(12 contacting 7 in figure 8 in a length direction of wire); and 
a first conduit disposed between an inner circumference and an outer circumference of the contact surface (one of the channel portion between an inner circumference of 12 and outer circumference of 12 in figure 1), the first conduit providing a first airflow path that communicates with an end side of the main body in an of the main body (a channel or groove of 12 communicates with an end side of 1 in an axial direction of main body; Note: the rejection with modification of claim 16 is provided herein to clarify the claim language and advance the prosecution).  

Fujioka fails to disclose a main body that envelops the wire and connects to the first exterior material and the second exterior amterial.

Uchida discloses a main body (a body at 10 in figures 6-7) that envelops the wire (6) and connects to the first exterior material and the second exterior material (8 on both ends of the body at 10).
Uchida further discloses  a grommet (a body at 10, figures 6-7) having a pair of connecting portions (connection portions at both end of openings of the main body 10) connected to (i) a first exterior material (8 at one side) that envelops a wire (6) and (ii) a second exterior material (8 at other side) that envelops the wire (6), respectively ; and the second  exterior material is arranged separately from the first (see 8 on both side of the body at 10 in a length of wire 6)

It would have been obvious a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the grommet of Fujioka to have exterior members as taught by Uchida to cover and protect the electric wire out of the grommet to provide further protection against damage or deterioration of the wire from water, heat, pressure, or debris.

Referring to claim 17, Fujioka in view of Uchida disclose the grommet according to claim 16, wherein: the contact surface and another contact surface are the axial direction of the main body, respectively (contact surfaces 12 at both ends able to contact both ends of the magnetic core in an axial direction of the main body; Note: the rejection  with modification of claim 17 is provided herein to clarify the claim language and to advance the prosecution ).

Referring to claim 18, Fujioka in view of Uchida disclose the grommet according to claim 16, wherein: the main body is further provided with a pair of connecting portions connected to the first external material and the second external material, respectively (see explanation in the rejection of claim 1 above), 
a width dimension of an internal space of the housing ( a width of an internal space of the housing covered by 12, see figure 2-3 of Fujioka )  is formed to be (end connecting portion at 5), and the contact surface is formed so as to project inward farther than an inner circumferential surface of the connecting portion (see figures 2-3, 12 is inward further than an inner circumferential surface of the connecting portion 5 and 6).

Referring to claim 19, Fujioka in view of Uchida disclose the grommet according to claim 16, the main body is further provided with a through hole into which a waterproof material with gas permeability can be fitted (main body is tabular shape having a though hole in figures 1 and 8 of Fujioka can be used to fit waterproof material with gas permeability; additionally a though hole of the main body in figure 1 of Uchida can be used to fit waterproof material with gas permeability).

Referring to claim 20, Fujioka in view of Uchida disclose the grommet according to claim 19, wherein: the through hole is formed in the housing (the housing with 12 at both ends is hollow cylindrical shape having a though hole in figures 1 and 8 of Fujioka; additionally a though hole of the housing in the middle in figure 1 of Uchida can be used to fit waterproof material with gas permeability).

Referring to claim 22, Fujioka discloses a wire harness (figures 1 and 8 of Fujioka) comprising: 
an electrical wire (10); 
a magnetic core (7) that is provided at an outside of the electrical wire (10); and 
a grommet (2) that envelops the electrical wire (10), 

a main body (2) having a tubular shape (see figure 1); 
a housing of the main body that houses the magnetic core (a housing in the middle including 12 at both ends covering the magnetic core); 
a contact surface (one of 12) of the housing that contacts the magnetic core (7) in the length direction of the electrical wire (in a length of 10 in figure 8); and 
a first conduit disposed between an inner circumference and an outer circumference of the contact surface (one of channel portion at 13 between an inner and an outer circumferences of 12), the first conduit providing a first airflow path that communicates with an end side of the main body in an axial direction of the main body (a channel or a groove of 12 communicates with an end side of 2 in axial direction of main body; Note: the rejection with modification of claim 16 is provided herein to clarify the claim language and advance the prosecution).  

Fujioka fails to disclose a first external material that envelops the electrical wire; a second external material that envelops the electrical wire and is provided apart from the first external material in a length direction of the electrical wire;
a grommet connects to the first external material and the second external material.
Uchida discloses   a first exterior material (8 at one end in figures 6-7) that envelops a wire (6) and a second exterior material (8 at other end in figures 6-7) that (6) and is provided apart from the first exterior material in a length direction of the wire (see 8 on both side of the body at 10);
a grommet (a body at 10 in figures 6-7) connects to the first exterior material and the second exterior material (8 at both ends).

It would have been obvious a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the grommet of Fujioka to have exterior members as taught by Uchida to cover and protect the electric wire out of the grommet to provide further protection against damage or deterioration of the wire from water, heat, pressure, or debris.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujioka, Uchida and further in view of Han et al. (US20150101842, hereinafter Han).

Referring to claim 10, Fujioka in view of Uchida disclose the grommet according to claim 7, but fail to disclose wherein: the through hole is formed in a tubular protrusion that protrudes outward from the housing, and a second airflow path in communication with the tubular protrusion is provided at a base of the tubular protrusion at a circumferential surface of the housing..

Han discloses a tubular protrusion (15) protruding outward from the housing (20 of 10), the tabular protrusion having the through-hole (the through hole 18 in figure 1(A) of Han);
(airflow path form housing to the tubular protrusion in figures 5, paragraph 0012 states, “The ventilation film is not limited to a specific material, provided that a material allows air to permeate and prevents liquid and solid from permeating, such as a resin porous film, woven fabric, nonwoven fabric, net, or foam. Among others, a ventilation film composed of a fluorine resin (polytetrafluoroethylene (PTFE)) porous body is preferably used due to high breathability and prevention of entering foreign objects, such as water and refuse”; paragraph 0034 states, “the resin tube for ventilation 20, which is attached inside the attachment hole 18 of the attachment tubular portion 15, the ventilation member 30 having a ventilation film 35 fixed thereto as an inner pressure adjustment material. Thus, the inner pressure of the waterproof cover 10 is adjusted through the ventilation film 35”)

It would have been obvious a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the grommet of Fujioka in view of Uchida to have housing with through hole as taught by Han in order to adjust flow of air in the maid body and to allow air for ventilation and prevents liquid and solid from permeating.


Response to Arguments
Applicant’s arguments with respect to claims 16-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.